Hon. Charles L. Morris         Opinion No. WW-1443
Executive Director
Veterans Affairs Commission    Re:   Whether Article 6252-4,
Drawer 11, Capitol Station           Vernon's Civil Statutes,
Austin, Texas                        applies to employees of
                                     Independent and Common
Dear Mr. Morris:                     School Districts.
          You request an opinion from this office as to whether
Article 6252-4, Vernon's Civil Statutes, applies to teachers of
Independent and Common School Districts and if not, is there any
statutory provision that provides for teacher re-employment rights.
          Section 1, Article 6252-4, supra, reads as follows:
          "Any employee of the State of Texas, other
     than a temporary employee, an elected    official
     or one serving under an appointment which re-
     quires confirmation by the Senate,    who leaves
     his position in time of war or during the na-
     tional emergency and enters the military, air
     or naval forces of the United States or other
     active Federal military duty or service by
     reason of Induction into the armed forces of
     the United States or in cOmpl,ianCe   with orders
     to active Federal military duty, or enters
     service as a member of the Texas National Guard
     or Texas State Guard or as a member of any of
     the reserve components of the Armed Forces of
     the United States shall, if discharged, separated
     or released from such active military service
     under honorable conditions, be restored to employ-
     ment In the same department, office, commission,
     board or other agency of the State constituting
     employment by the State of Texas, and to the same
     position held at the time of induction or order
     to active Federal or State military duty or ser-
     vice, or to a position of like seniority, status
     and pay If still physically and mentally qualified
     to perform the duties of such positlon."
Hon. Charles L. Morri.s,page 2 (W-   1443)


          The first inquiry to be made is whether teachers em-
ployed by school districts are "any employee of the State of
Texas" as that phrase is used in the statute.
           Article 2750a-2, Vernon's Civil Statutes, provides
in part:
          "The board of trustees of any common school
     district or any district which Is classified as
     a common school district in this state shall, at
     all times, have the right to enter into contracts
     employing a superintendent, principals, teachers
     . . .
           Article 2781, Vernon's Civil Statutes, provides:
          "The Board of Trustees of any city or town
     or any independent school district may employ a
     superintendent, principal, teacher . . .'
          The above quoted statutes vest authority to employ
teachers in the trustees of school districts. By such employ-
ment, teachers become employees of the school district rather
than employees of the State of Texas.
          Next we must determine if school districts are agencies
of the State of Texas. If they are, then It would follow that
teachers employed by school districts are employees of the State.
          In 37-B, Tex.Jur., p. 114-116, Schools, Sec. 9, we
find the following language:
          "School districts are quasi-public corporations.
     It Is said with reference to Independent school dis-
     tricts, that they are of the same general character
     as municipal corporations; In other words, 'quasi-
     municipal corporations,' which derive their power
     by delegation from the state."
          School districts are but subdivlslons of the State.
Dupuy v. State, 121 S.W.2d, 1003 (Tex.Cr-lm.1938). A school
district "is a body politic and corporate, and may contract and
be contracted with, sue and be sued, and, in Its limited sphere,
is a local public corpozatlon of the same character as a munlc;-
pal corporation.          Frost v. Fowlerton Consolidated School
Xrtrict No. 1, lli i.i.2d '(34 (Clv.App. 1937).
Hon. Charles L. Morris, page 3 (WW-1443)


          In Hatcher v. State, 125 Tex. 84, 81 S.W.2d 499 (1935),
we find the following Statement:

         "School districts, whether independent dis-
    tricts or common school districts, are not pri-
    marily agencies of the state, but they are local
    public corporations of the same general character
    as municipal corporations."
          Under the above authorities, we are of the opinion
that school districts are not agencies of the State, but rather
local political subdivisions, such as counties, cities, towns,
flood control dlstrlcts and the like.
          A settled rule of statutory construction,". . .ls
that words in common use, when contained in a statute, will be
read tccordlng to their natural, ordinary and popular meaning.
        39 Tex.Jur.,p. 197-199, Statutes, Sec. 105, and cases
th&   cited.
          Common use is made of the phrase "employee of the
State" and we feel that when used, its natural, ordinary and
popular meaning does not Include teachers employed by school
districts.
          In answer to your first question, we are of the opinion
that Article 6252-4, supra, does not apply to teachers of Indepen-
dent and Common School Districts.
          As.to your second question, a search of the statutes
of the State of Texas falls to reveal any provision for teacher
re-employment rlghts.

                     SUMMARY
          Teachers employed by Independent and Common
     School Districts are not eligible for the re-
     employment rights granted employees of the State
     of Texas in Article 6252-4, Vernon's Civil Statutes.
                                Yours   very   truly,
                                WILL WILSON
                                Attorney General of Texas



0LB:mkh
Hon. Charles L. MorrLS, page 4 (W-1443)


APPROVED:
OPINION CONiXITTEE
‘vJ.
   V. Geppert, Chairman
7rank R. Booth
L. P. Lollar
Dudley McCalla
Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore